DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa et al. (US 20060228073 A1).
Regarding claim 1, Mukawa discloses a display system (fig. 11), comprising: 
an optical waveguide (23 of fig. 11, [0122]), having 
a first surface and a second surface in parallel with the first surface (23a and 23b of fig. 11), 

wherein incident light from the light incident region is propagated in the optical waveguide and then is emitted from the light emergent region (see the solid light lines from the light source in figure 11); and 
a squeezed light field module (21A, 21B, 22, and 30 of fig. 11), configured to synthesize a squeezed light field comprising a displayed image and to emit the squeezed light field to the light incident region (23a1 of fig. 11, [0122-0123]).
Regarding claim 12, Mukawa discloses a display system (fig. 11), comprising: 
an optical waveguide (23 of fig. 11, [0122]), having 
a first surface and a second surface in parallel with the first surface (23a and 23b of fig. 11), 
the first surface comprising a light incident region (23a1 of fig. 11) and a light emergent region (23a2 of fig. 11, [0122-0123]), 
wherein incident light from the light incident region is propagated in the optical waveguide and then is emitted from the light emergent region (see the solid light lines from the light source in figure 11); and 
a squeezed light field module (21A, 21B, 22, and 30 of fig. 11), configured to synthesize a squeezed light field comprising a displayed image and to emit the squeezed light field to the light incident region (23a1 of fig. 11, [0122-0123]).
wherein the display method comprises: 
synthesizing a squeezed light field comprising a displayed image by means of the squeezed light field module (32 of fig. 11); 

coupling the squeezed light field out of the optical waveguide through the light emergent region (23 and 23a2 of fig. 11).  
Regarding claims 2 and 13, Mukawa further discloses the display system according to claim 1, wherein the squeezed light field module comprises a beam splitter (30 of fig. 11), a first spatial light modulator (31R of fig. 11), and a second spatial light modulator (31B of fig. 11).
Regarding claims 3 and 20, Mukawa further discloses the display system according to claim 2, wherein an included angle between a surface where the first spatial light modulator is located (32 of fig. 11) and a surface where the beam splitter is located is 45 degrees (32 of fig. 11, the prism does have the beam splitter is 45 degrees), and the second spatial light modulator is positioned at a location a preset distance away from the first spatial light modulator with respect to a mirror image location of the beam splitter (31B of fig. 11).
Regarding claims 4 and 14, Mukawa further discloses the display system according to claim 1, wherein the squeezed light field module comprises a first display panel (61 of fig. 17) and a second display panel (74 of fig. 13) arranged in parallel with the light incident region (23a1 of fig. 17) and sequentially arranged along a light incident direction (the output from 76 of fig. 17).
Regarding claims 5 and 15, Mukawa further discloses the display system according to claim 1, wherein the squeezed light field module comprises a display panel (61 of fig. 17) and a varifocal lens (62 of fig. 17) arranged in parallel with the light incident region (23a1 of fig. 17) and sequentially arranged along a light incident direction (the output from 76 of fig. 17).

wherein the incident light from the light incident region being propagated in the optical waveguide (23 of fig. 11) and then being emitted from the light emergent region (23 of fig. 11) comprise: 
the incident light perpendicular to the light incident region being propagated in the optical waveguide and then being emitted from the light emergent region along a direction perpendicular to the light emergent region (see the light rays in 23a1 and 23a1 of fig. 11).
Regarding claims 7 and 18, Mukawa further discloses the display system according to claim 1, further comprising: 
an incident holographic reflecting film arranged on the second surface (24 of fig. 11) and corresponding to the light incident region (23a1 of fig. 11); and 
an emergent holographic reflecting film arranged on the second surface and corresponding to the light emergent region (25 and 23a2 of fig. 11).
Regarding claims 8 and 19, Mukawa further discloses the display system according to claim 7, wherein the incident holographic reflecting film or the emergent holographic reflecting film is red-green-blue holographic reflecting film sequentially laminated (24 and 31R, 31G, 31B of fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. (US 20060228073 A1) in view of Jepsen (US 20170038589 A1).
	Regarding claim 9, Mukawa discloses the display system according to claim 1. However, Mukawa does not disclose a microlens array formed between the light emergent region and a human eye and paralleling to the first surface as claimed.
	Jepsen teaches a microlens array (315 of fig. 3A) formed between the light emergent region and a human eye (325 of fig. 3A) and paralleling to the first surface (310 of fig. 3A)
	Taking the teachings of Mukawa and Jepsen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microlens of Jepsen into the emergent light area of Mukawa for improvement of effective eye-box size in near-eye displays in the stereoscopic display of left and right images for providing depth perception.
Regarding claim 10, Mukawa modified by Jepsen teaches the display system according to claim 9, Jepsen further teaches wherein the microlens array is a double-layer microlens array (610 and 630 of fig. 6C).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidtin (US 20170115432 A1) discloses a display device includes a magnification device described herein, and a two-dimensional array of tiles. Each tile includes a two-dimensional array of pixels. Each pixel is configured to output light so that the two-dimensional array of pixels outputs a respective pattern of light.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425